
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 997
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Secretary of the Interior
		  to extend a water contract between the United States and the East Bench
		  Irrigation District.
	
	
		1.Short titleThis Act may be cited as the
			 East Bench Irrigation District Water
			 Contract Extension Act.
		2.Authority to extend water
			 contractThe Secretary of the
			 Interior may extend the contract for water services between the United States
			 and the East Bench Irrigation District, numbered 14–06–600–3593, until the
			 earlier of—
			(1)the date that is 4 years after the date on
			 which the contract would have expired if this Act had not been enacted;
			 or
			(2)the date on which a new long-term contract
			 is executed by the parties to the contract.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
